DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-10, 15, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babcock (US 10,087,598).
As to claim 1,  Babcock discloses a retaining wall comprising:
at least first and second elongated framing posts 130 laterally spaced from each other, each framing post including an edge defining a slot area (i.e. behind the left and right edges); 
a side frame 120 extending from a rear side of each framing post; and at least one wall panel 110 positioned between the first and second framing posts; wherein the at least 
As to claim 2, Babcock discloses wherein the lateral edges of the at least one wall panel 110 are slidably located in the respective slot areas of the framing posts.
As to claim 4, Babcock discloses wherein the framing posts 130 are formed with a T-beam configuration (see figure 14).
As to claim 5, Babcock discloses wherein each side frame 120 includes an anchor frame 180 opposite from a side frame front end connected to a respective framing post, and an anchor panel 182 extending between and engaged with each of the anchor frames connected to respective adjacent framing posts.
As to claim 6, Babcock discloses wherein each anchor frame180 includes an elongate slot area (as broadly interpreted, the area in front of frame 180 which receives panel 182), and the anchor panel includes opposing lateral edges slidably engaged within a respective slot area of an anchor frame.
As to claim 7,  Babcock discloses wherein the anchor panel 182 is supported to angle outwardly from the framing posts (see figure 7), as the anchor panel extends in an upward direction.
As to claim 8, Babcock discloses wherein the side frame 120 is formed integrally with a respective framing post 130.
As to claim 9, Babcock discloses wherein the side frame 120 and framing post 130 are formed as a unitary concrete structure.
As to claim 10, Babcock et al discloses wherein the side frame 120 is detachably attached to a respective framing post 130 (see figure 17, 18)
As to claim 15, Babcock discloses a  retaining wall comprising:
at least first and second vertically extending framing posts 130 laterally spaced from each other, each framing post including an edge defining an elongated slot area (i.e. behind the left and right edges);
a side frame 120 extending from a rear side of each framing post;
an anchor frame 180 attached to an end of each side frame distal from a respective framing post, each anchor frame including an edge defining an elongated slot area (as broadly interpreted, the area in front of frame 180 which receives panel 182);
at least one wall panel 110 extending between adjacent framing posts, each wall panel including opposing lateral edges, each lateral edge of the at least one wall panel slidably located in a slot area of a respective framing post; and
an anchor panel 182 extending between adjacent anchor frames, each anchor panel including opposing lateral edges, each lateral edge of the anchor panel slidably located in a slot area of a respective anchor frame.
As to claim 16, Babcock discloses (see figure 7) wherein each side frame 120 includes a lower side and an upper side, and the anchor panel 182 is supported to angle outwardly from the framing posts as the anchor panel extends in an upward direction from the lower side to the upper side of a respective side frame.
As to claim 19, Babcock discloses wherein the slot areas in the framing posts 130 are defined by a front side connected to a rearward extending central web to define a T-beam configuration (see figure 14) for the slot areas of the framing posts slidably receiving the lateral edges of the at least one wall panel.
As to claim 20, Babcock discloses (see figure 14) wherein the slot areas in the anchor frames 180 are defined by a front side connected to a forward extending central web 122 to define a T-beam configuration for the slot areas of the anchor frames slidably receiving the lateral edges of the anchor panel.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babcock in view of Park et al (US 2012/0076594).
As to claim 3, Babcock discloses all that is claimed except for wherein the framing posts are formed with an I-beam configuration.  Park et al discloses a framing post 10 with an I-beam configuration.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a framing post with an I-beam configuration as disclosed by Park et al, since doing so provides the expected benefit of providing a stronger, more rigid framing post.
As to claims 11-14, Babcock discloses the use of concrete; however, is silent to the use of steel or composite materials.  It is well known in the art of building materials to use concrete, steel, and or composite materials for constructing components of retaining type walls.  It would have been an obvious matter of design choice to use concrete, steel, and/or composite materials depending on the design criteria of the wall (i.e. strength, lightweight, corrosion resistance for example).
As to claim 17, Babcock discloses all that is claimed except for wherein the slot areas in the framing posts are defined by a front side and a rear side connected by a central web to define an I-beam configuration for the slot areas of the framing posts slidably receiving the lateral edges of the at least one wall panel. Park et al discloses a framing post 10 with an I-beam configuration defining a slot to receive a panel 30.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a framing post with an I-beam configuration as disclosed by Park et al, since doing so provides the expected benefit of providing a stronger, more rigid framing post configure to receive panels within the defined slots.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Babcock fails to show or suggest wherein the slot areas in the anchor frames are defined by a front side and a rear side connected by a central web to define an I-beam configuration for the slot areas of the anchor frames slidably receiving the lateral edges of the anchor panel.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL